Title: Bill Extending the Alien Veterans’ Land Rights, 30 November 1784
From: Madison, James
To: 


[30 November 1784]
For extending the benefit of lands granted by the laws of this Commonwealth to Officers and Soldiers who have served during the late war to their representatives or devisees who may be aliens. Be it enacted that if any such alien representative or devisee shall on or before the  day of  or in case he or she be under the age of twenty one years within  after having attained such age become a citizen of this Commonwealth, he or she shall inherit or take such land in the same manner as if at the death of such officer or soldier, he or she were a Citizen of this Commonwealth; and if any such alien representative or devisee, instead of becoming a Citizen of this Commonwealth, shall chuse rather to dispose of such land, he or she is hereby authorized at any time before the  day of  or in case of infancy within  after attaining the age of twenty one years either by themselves or their attornies duly authorised therein to sell & convey the same in fee simple to any person or persons being a Citizen or Citizens of this or any other of the United States in as effectual a manner as if such alien representative or devisee were at the time of such conveyance a citizen of this Commonwealth.
